DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (PG Pub. No. US 2018/0374717 A1) in view of Jin (PG Pub. No. US 2010/0140788 A1).
Regarding claim 1, Hsu teaches a method of forming a semiconductor device (¶ 0047 & fig. 32: 600), the method comprising: 
forming a first protruding structure (¶ 0035 & fig. 20: 512/501) on a first side of a carrier (¶ 0034: 500), the first protruding structure protruding above the first side of the carrier and encircling a first region (¶ 0035 & fig. 20: protruding portions of 500 encircle region 514) of the first side of the carrier (fig. 20: 514 arranged on first surface of 500);
forming a conductive layer (¶ 0036: metal EMI layer 530) over the first protruding structure and over the first side of the carrier (fig. 21: 530 formed over surfaces 501, 512 and 514 of 500); 
after forming the conductive layer, attaching a backside of a first die (¶ 0036: chip 200) to the first region of the first side of the carrier (fig. 22: backside of 200 attached to region 514 by adhesive 162), wherein the first die has a first die connector (¶ 0039: 140) at a front side of the first die opposing the backside of the first die (fig. 22: 140 disposed on side of 200 opposite 162); 
forming a molding material (¶ 0039: mold layer 320) over the first side of the carrier around the first die and around the first protruding structure (fig. 23: 320 formed over 500 around 200 and around 512/501); 
performing a planarization process (¶ 0039: grinding process), wherein the planarization process reduces a thickness of the molding material and removes the conductive layer from an upper surface of the first protruding structure distal from the carrier (fig. 24: grinding process reduces thickness of 320 and removes 530 from 501); and 
forming a first redistribution structure (¶ 0041: 334) over the molding material and over the front side of the first die (fig. 28: 334 formed over 320 and over front side of 200).
Hsu further teaches the method is suitable for forming a fan-out wafer level package (¶¶ 0001-0002).
Hsu does not teach the protruding structure comprises dielectric.
Jin teaches a fan-out wafer-level package (¶ 0030 & fig. 1: 100) including a die (¶ 0030: IC 102, corresponding to 200 of Hsu) disposed between protruding structures on a first side of a carrier (fig. 8 among others: 102 disposed between protruding portions of carrier 110, corresponding to 500 of Hsu), wherein the protruding structure comprises dielectric (¶ 0034: 110 comprises dielectric material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the carrier protrusions of Hsu with the material of Jin, as a means to provide substantial rigidity to the fan-out wafer level packaging (Jin, ¶ 0034).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 2, Hsu in view of Jin teaches the method of claim 1, wherein before the planarization process, the first dielectric structure extends further from the first side of the carrier than the first die (Hsu, figs. 22-24: 501, as modified to include the dielectric material of Jin, extends further from 514 than 200).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Jin as applied to claim 1 above, and further in view of Kim et al. (PG Pub. No. US 2016/0254237 A1).
Regarding claim 3, Hsu in view of Jin teaches the method of claim 1, wherein the first redistribution structure is electrically coupled to the first die connector of the first die (Hsu, ¶¶ 0022, 0041: RDL 334 electrically connected to pillar bumps 140).
Hsu in view of Jin does not teach wherein the first redistribution structure electrically couples the conductive layer with the first die connector of the first die.
Kim teaches a wafer level package (¶ 0019 & fig. 6, similar to Hsu and/or Jin) including a redistribution structure (¶ 0019: 104, similar to 334 of Hsu) electrically coupling a contact pad (¶ 0019: 114a, similar to 140 of Hsu) of a die (chip 110, similar to 200 of Hsu) to a portion of conductive material (¶ 0022: conductor shield 138, similar to 530 of Hsu) disposed along sidewalls of a protruding dielectric structure (142).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first redistribution structure of Hsu n view of Jin to electrically couple the conductive layer with the first die connector of the first die, as a means to  ground the entire conductor shield (138 of Kim, 530 of Hsu) during electrical operations (Kim, ¶ 0023), such that various digital, analog, mixed signal, or RF circuits may operate without undesirable electromagnetic or radio-signal (RF) interference (Kim, ¶ 0033).

Regarding claim 4, Hsu in view of Jin and Kim teaches the method of claim 3, wherein the first die connector is configured to be coupled to an electrical ground (Kim, ¶ 0022: 138 configured for ground shielding chip 110).

Regarding claim 5, Hsu in view of Jin and Kim teaches the method of claim 3, further comprising forming external connectors (Hsu, ¶ 0046: solder balls 350) over and electrically coupled to the first redistribution structure (Hsu, fig. 31: 350 formed over and electrically coupled to 334).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Jin and Kim.
Regarding claim 11, Hsu teaches a method of forming a semiconductor device (¶ 0047 & fig. 32: 600), the method comprising: 
forming a protruding structure (¶ 0035 & fig. 20: 512/501) protruding above a first surface of a carrier (¶ 0034: 500), the protruding structure surrounding a first region (¶ 0035 & fig. 20: protruding portions of 500 surround region 514) of the first surface of the carrier (fig. 20: 514 arranged on first surface of 500);
covering surfaces of the protruding structure and the first surface of the carrier with a conductive material (¶ 0036 & fig. 21: conductive EMI layer 530 formed to cover surfaces 501, 512 and 514 of 500);
attaching a backside of a die (¶ 0036: chip 200) to the conductive material in the first region of the first surface of the carrier (fig. 22: backside of 200 attached to region 514 with adhesive layer 160);
surrounding the protruding structure and the die with a molding material (¶ 0038 & fig. 23: 512/501 and 200 surrounded with mold layer 320);
recessing the molding material from a first side of the molding material distal from the carrier (¶ 0039 & fig. 24: side of 320 distal from 162 recessed by grinding process), wherein recessing the molding material from the first side of the molding material removes a first portion of the conductive material from an upper surface of the protruding structure distal from the carrier (¶ 0039 & fig. 24: portion of 530 on 501 removed to expose surface 321 distal from bulk portion of 500); and 
forming a first redistribution structure (¶ 0041: RDL 334) at the first side of the molding material (fig. 26: 334 formed on ground surface of 320), wherein the first redistribution structure is electrically coupled to a contact pad of the die (¶¶ 0022, 0041: 334 electrically coupled to pad 140 of 200).
Hsu further teaches the method is suitable for forming a fan-out wafer level package (¶¶ 0001-0002).
Hsu does not teach the protruding structure comprises dielectric, or first redistribution structure electrically couples a ground contact pad of the die to a second portion of the conductive material disposed along sidewalls of the dielectric protruding structure.
Jin teaches a fan-out wafer-level package (¶ 0030 & fig. 1: 100) including a die (¶ 0030: IC 102, corresponding to 200 of Hsu) disposed between protruding structures on a first side of a carrier (fig. 8 among others: 102 disposed between protruding portions of carrier 110, corresponding to 500 of Hsu), wherein the protruding structure comprises dielectric (¶ 0034: 110 comprises dielectric material).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the carrier protrusions of Hsu with the material of Jin, as a means to provide substantial rigidity to the fan-out wafer level packaging (Jin, ¶ 0034).
Hsu in view of Jin does not teach the first redistribution structure electrically couples a ground contact pad of the die to a second portion of the conductive material disposed along sidewalls of the dielectric protruding structure.
Kim teaches a wafer level package (¶ 0019 & fig. 6, similar to Hsu and/or Jin) including a redistribution structure (¶ 0019: 104, similar to 334 of Hsu) electrically coupling a contact pad (¶ 0019: 114a, similar to 140 of Hsu) of a die (chip 110, similar to 200 of Hsu) to a portion of conductive material (¶ 0022: conductor shield 138, similar to 530 of Hsu) disposed along sidewalls of a protruding dielectric structure (142).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first redistribution structure of Hsu n view of Jin to electrically couple the conductive layer with the first die connector of the first die, as a means to  ground the entire conductor shield (138 of Kim, 530 of Hsu) during electrical operations (Kim, ¶ 0023), such that various digital, analog, mixed signal, or RF circuits may operate without undesirable electromagnetic or radio-signal (RF) interference (Kim, ¶ 0033).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 15, Hsu in view of Jin and Kim teaches the method of claim 11, wherein the dielectric structure comprises discrete segments surrounding the first region of the first surface of the carrier (Jun, ¶ 0052 & fig. 4B: in at least one embodiment, discrete portions 410b surround die cavity 112 of carrier 110).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Jin and Kim as applied to claim 11 above, and further in view of Huemoeller et al. (Patent No. US 8,432,022 B1).
Regarding claim 12, Hsu in view of Jin and Kim teaches the method of claim 11, further comprising:
removing the first carrier (Hsu, ¶ 0044 & fig. at least a portion of 500 removed).
Hsu in view of Jin and Kim does not teach the method further comprises:
forming a second redistribution structure at a second side of the molding material opposing the first side, wherein the second redistribution structure is electrically coupled to the second portion of the conductive material.
Huemoeller teaches a die package (fig. 12) including a die (644, similar to 200 of Hsu) encapsulated in molding material (col. 5 lines 38-40: in at least one embodiment, 644 encapsulated in 756) disposed on a carrier (210), conductive material (428) surrounding the die (fig. 12 among others: portions of 428 surround 644), and a first redistribution structure (970/972) electrically coupled to the die (col. 6 lines 15-20: 970/972 electrically coupled to 644).  Huemoeller teaches removing portions of the first carrier (col. 8 lines 24-32: openings formed in carrier 210), and forming a second redistribution structure (col. 8 lines 24-30: 1192) at a second side of the encapsulating material opposing the first side (fig. 12: 1192 disposed at a second side of 756), wherein the second redistribution structure is electrically coupled to the second portion of the conductive material (col. 8 lines 33-41 & fig. 12: 1192 electrically connected to conductive material portion 432).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Hsu in view of Jin and Kim with the second redistribution structure of Huemoeller, as a means to allows heat generated by the electronic component to dissipate to the ambient environment (Huemoeller, col. 1 lines 37-44).

Regarding claim 14, Hsu in view of Jin and Kim teaches the method of claim 11, comprising a dielectric structure (protrusions 512/501 of Hsu, comprising the dielectric material of Jin).
Hsu in view of Jin and Kim does not teach wherein forming the dielectric structure comprises: 
forming a dielectric film on the first surface of the carrier; and 
patterning the dielectric film, wherein a remaining portion of the dielectric film after the patterning forms the dielectric structure.
Huemoeller teaches a die package (fig. 12) including a die (644, similar to 200 of Hsu) encapsulated in molding material (col. 5 lines 38-40: in at least one embodiment, 644 encapsulated in 756) disposed on a carrier (210), and conductive material (428) disposed on a dielectric structure (col. 2 lines 22-25: 202) and surrounding the die (fig. 12 among others: portions of 428 surround 644). 
Huemoeller teaches a method for forming the dielectric structure including: 
forming a dielectric film on the first surface of the carrier (fig. 2: core dielectric film implicitly formed on a first surface of carrier 210); and 
patterning the dielectric film (col. 2 lines 48-50: core dielectric layer 202 patterned with opening 212 and apertures 214), wherein a remaining portion of the dielectric film after the patterning forms the dielectric structure (fig. 5: remaining portions of 202 forms dielectric structure, similar to 512/501 of Hsu, on which 436 is formed).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Hsu in view of Jin and Kim with the dielectric film patterning of Huemoeller, as a means to integrate the package with backside circuitry (1194, 1208 of Huemoeller), increasing the device functionality.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
Claims 6-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:

“de-bonding exposes the conductive layer at the backside of the first die” and “recessing a first side of the molding material distal from the first redistribution structure” as recited in claim 6,

“recessing the molding material from the second side of the molding material removes a third portion of the conductive material from along the backside of the die” as recited in claim 13, and

“a conductive line of the redistribution structure is exposed at a sidewall of the redistribution structure” and “a second conductive coating along sidewalls of the molding material and along a second side of the molding material opposing the first side, wherein the second conductive coating is electrically coupled to the conductive line of the redistribution structure” as recited in claim 16.

Hsu teaches removing at least a portion of carrier 500 (¶ 0044 & fig. 19: 500 thinned), but does not teach the removal comprises debonding which exposes conductive layer 530A at the backside of die 200.
Tang et al. (PG Pub. No. US 2010/0006988 A1) teaches debonding a carrier to expose a shielding layer (¶¶ 0039-0041 & figs. 6-7: 1, 2 debonded and portions of 15 removed to expose portions of shielding layer 16).  However, Tang does not teach forming the shielding layer over a dielectric structure, or attaching a backside of a die to the carrier, as required by claim 6.
Claims 7-10 depend on claim 6 and are allowable for implicitly including the allowable subject matter above.

Hsu teaches recessing molding material from a second side (¶ 0044 & fig. 19: 500 thinned from a second side opposite RDL 334), but does not teach the recessing removes a portion of conductive material 530A from along the backside of die 200, as required by claim 13.

Tang teaches forming molding material 17 over carrier 1 and around die 3033 (fig. 5), and removing the carrier (fig. 6).  However, Tang does not teach forming a second conductive coating along sidewalls of the molding material and along a second side of the molding material opposing the first side, wherein the second conductive coating is electrically coupled to a conductive line of a redistribution structure, as required by claim 16.
Claims 17-20 depend on claim 16 and are allowable for implicitly including the allowable subject matter above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894